Parker, C. J.
The notice given by the overseers of Shutesbury was defective, for want of particularising the family of David Rich; and had the overseers of Oxford been silent, that town could not have been charged upon such notice. But defective notices may sometimes be cured by the conduct of the party to whom they are sent. The letter, of the overseers of Shutesbury was received by the overseers of Oxford; and they make a complaisant reply with respect to David Rich, whose settlement they deny to be in their town. They chose to say nothing about his family; and the presumption ought to be against them, viz. that they considered D. R. as the head of the family, and that their denial would go to the family, as well as to him. If they did not mean this, they [ * 105 ] must have intended to deceive their correspondents * into the belief, that they had no objection to the form of the notice. If they really had such objection, and wished to be informed of whom tbe family consisted, they ought to have suggested it in their answer. We think the ground taken by the Court of Common Pleas was correct; and the judgment of that Court must be affirmed (3).

 [Andover vs. Canton, 13 Mass. 547.—Embden vs. Augusta, 12 Mass. 307 —Ed ]